Citation Nr: 1535965	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  09-31 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a chronic stomach disorder, to include gastroesophageal reflux disease (GERD), and to include as secondary to service-connected disorders.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1979 to July 1983.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, but came to the Board from the RO in Atlanta, Georgia.

In April 2010, the Veteran testified at a hearing at the Winston-Salem RO before a Decision Review Officer.  In November 2010, the Veteran testified at a hearing at the Winston-Salem RO before the undersigned Veterans Law Judge.

The Board denied the Veteran's claim in a February 2011 decision.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a November 2011 Order, the Court granted the parties' Joint Motion to Remand the claim for additional development.  In accordance with the Court's instructions, the Board remanded this appeal to the RO in June 2012 and January 2015 for additional development and it has been returned to the Board for further review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The Board acknowledges that the issues of entitlement to an increased rating for tinnitus and to service connection for hearing loss and a left ankle disorder have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In its February 2011 decision denying the Veteran's claim, the Board noted that there is some indication in the record that the appellant's stomach disorder might be, at least in part, a side effect of his psychiatric medications.  At that time, this possibility merited no further discussion because the Veteran was not service connected for any psychiatric disorder.  However, the Veteran has since been granted entitlement to service connection for schizotypal personality disorder, also claimed as paranoid schizophrenia, bipolar disorder, and posttraumatic stress disorder.  Because the May 2013 VA examination did not address the possibility of a causal relationship between the Veteran's psychiatric medications and his stomach disorder, the Board remanded the appeal for an additional VA examination in January 2015.  

The Veteran was afforded an additional VA examination in February 2015.  The examiner diagnosed the Veteran with GERD and listed reflux as a symptom.  The examiner opined that it was less likely than not that the Veteran's service-connected psychiatric disorder, including any medications, had aggravated his claimed stomach disorder.  The examiner's rationale for this was that a May 1988 VA examination had found no stomach conditions and his symptoms had not worsened since that date.  This appears to contradict the examiner's finding that the Veteran had a GERD diagnosis and reflux symptoms in February 2015 that were not present in May 1988.  An additional remand is necessary so that the February 2015 examiner can clarify this opinion.  

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the examiner who performed the February 2015 VA examination.  The examiner must be given access to all records contained in Virtual VA and VBMS, and a notation must be made that review of all records has been accomplished.  After a thorough review of the medical history, the examiner is requested to prepare an addendum opinion which addresses the following: 

a)  Provide a more detailed rationale for the opinion that the Veteran's current GERD diagnosis and reflux symptoms do not represent a worsening of his condition since the May 1988 VA examination, which found no stomach disorders.

b)  Are any of the medications the Veteran is currently taking or has taken for his service-connected conditions capable of causing or aggravating a stomach disorder, including GERD, as a side effect? 

It is pointed out to the examiner that the Veteran is competent to report on his own symptomatology and history.  These lay statements must be considered, and a complete rationale should accompany any opinion provided.

If the examiner cannot provide an opinion, he must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.

2.  The AOJ must ensure that the opinion report fully complies with this remand and the questions presented in the request.  The AOJ must ensure that the examiner documented consideration of all records and that all additional requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Thereafter, the AOJ should readjudicate the claim.  If the benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

